Citation Nr: 0804849	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  01-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rose, Counsel






INTRODUCTION

The veteran had active military service from July 1981 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) following a remand by the Board in July 2003.  The 
veteran filed a claim to reopen his service connection claim 
for psychiatric disability, which the Board granted in April 
2003.  The Board remanded the underlying service connection 
claim in July 2003 for further development.  Development was 
completed and the appeal was returned to the Board. 


FINDINGS OF FACT

1.  Psychiatric disability, including schizophrenia was 
exhibited and treated in the years prior to the veteran's 
service entry.

2.  The credible and probative evidence of record shows that 
psychiatric disability including schizophrenia did not 
undergo an increase in severity during service.


CONCLUSION OF LAW

The presumption of soundness at service entry has been 
rebutted and pre-existing psychiatric disability was not 
aggravated therein.  38 U.S.C.A. 1111, 1131, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated February and March 2004, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to support a service connection claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide. The veteran was essentially instructed to submit any 
evidence in his possession that pertained to his claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 
3.159(c)(2007).  All pertinent records have been associated 
with the claims file.  All documents in Spanish were 
translated into English.  All identified and available 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claim.  The 
duties to notify and assist have been met.

To the extent the Board is denying his claim, no rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   Therefore, it is not 
prejudicial for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2007) (harmless error).

Service Connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 
25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
However, aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

In this case, the report of examination upon entry into 
service is not in the claims file.  Therefore, it cannot be 
said that a psychiatric disability was noted at the time he 
entered into service.  The veteran is therefore entitled to 
the presumption of soundness at entry into active service.  
The Board must now consider if the presumption of soundness 
is rebutted by clear and unmistakable evidence. 

The evidence indicates that the veteran was treated and 
diagnosed with a psychiatric disability prior to entry into 
service.  Specifically, treatment records from Youngstown 
Hospital note a psychiatric evaluation performed in December 
1979.  The veteran was admitted for questionable overdose.  
The veteran denied overdosing, but admitted to eating poorly 
lately and drinking some beers.  He also was feeling dizzy 
with chest and abdominal pain.  The impression given was 
impulsive disorder.  An evaluation in January 1980 noted 
subjective complains of feeling restless and bad.  The 
examiner stated that his affect was blunted and flat.  He 
demonstrated some difficulty in choosing appropriate words to 
express himself.  Discharge summary report in April 1980 
indicated that the veteran was hospitalized for schizophrenia 
for eight days.  He received treatment, including 
psychotherapy.  Discharge diagnosis was schizophrenia.  This 
evidence clearly and unmistakably shows that psychiatric 
disability, including schizophrenia pre- existed service.

The next step of the inquiry is to determine whether the 
psychiatric disability was aggravated in service.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  VAOPGCPREC 3-2003 (July 16, 2003).

Service medical records fail to show any treatment or 
diagnosis for psychiatric problems. Separation examination 
report in January 1982 indicated normal psychiatric 
evaluation.  The veteran did not claim to have received 
psychiatric treatment in service.  In March 1991, the veteran 
testified that he did not receive psychiatric treatment in 
service.  The veteran did state that in service he did 
experience dizziness and felt that he was getting sick 
because of too much exercise, overwork, and strain on him.   

Service personnel records revealed the veteran graduated from 
Recruit Training in October 1981 and then reported to 
Apprentice Training that same month.  A summary of his 
performance from August 1981 through December 1981 documented 
minor disciplinary infractions, substandard academic 
performance, and significant time spent on him at Director 
Mast and at Commanding Officers' NJP.  It was the opinion of 
the Department of the Navy that the veteran was unsuited for 
military service due to his performance, disciplinary, 
academic, and apathetic attitude.  He was later discharged 
from the Navy in January 1982.    

Post-service medical records note hospitalizations for 
psychiatric disability, including schizophrenia beginning in 
April 1984.  Records from the Social Security Administration 
(SSA) indicated that the veteran's became disabled in 
February 1983.  Medical report from Dr. Torres in March 1997 
indicates treatment and diagnosis of schizophrenia.  Medical 
evaluation report from Dr. Saliva dated March 1991 indicates 
in June 1988 treatment for chronic schizophrenia.  Subsequent 
medical records showed continual treatment for psychiatric 
disability.  

There are two etiology opinions addressing whether the 
veteran's pre-existing psychiatric disability was aggravated 
during service.  In a December 1997 statement, Dr. Torres 
indicated that the veteran currently suffers from 
schizophrenia which he opined began when he entered the Navy 
in 1981 and was discharged from the Navy in 1982 because of 
his severe and, deteriorating mental illness.  

A VA examination in July 2007 was performed.  In summarizing 
the record, the examiner noted that the veteran was 
discharged from service for failure to adjust to military 
life.  Based on the veteran's history, records and 
evaluations, the examiner concluded that the military service 
did not aggravate the pre-existing psychiatric disability.  
The examiner noted that the veteran had a confirmed 
psychiatric diagnosis prior to entry into service.  His 
behavior, attitude and performance in service, which were 
responsible for his discharge, could be considered part of 
the symptoms spectrum of his diagnosed schizophrenia.  His 
military records showed an impaired behavior, and 
unacceptable performance on training and in the relation of 
others.  The examiner stated that this was expected from a 
person with such neuropsychiatric disability.  The examiner 
pointed out that the veteran was not in need of psychiatric 
treatment or hospitalization in service, nor did the record 
show any treatment or medication for psychiatric problems.  

When weighing medical evidence, the Board is not bound to 
accept any one opinion (whether from a VA examiner, private 
physician, or other source) concerning the merits of a claim.  
See Hayes v. Brown, 5 Vet. App. 60 at 69 (1993).  The 
probative value of a medical opinion is generally based on 
the scope of the examination, as well as the relative merits 
of the expert's qualifications and analytical assessments. 
See Guerrieri v. Brown, 4 Vet. App. 467 at 470-71 (1993).  In 
its decision, the Board may favor one expert's opinion over 
another as long as an adequate statement of reasons and basis 
is given.  See Owens v. Brown, 7 Vet. App. 429 at 434 (1995).  

Upon review, little probative value is given to the December 
1997 medical opinion from Dr. Torres.  Dr. Torres provided no 
rationale in support of his opinion.  There was also no 
indication from the report that the etiological opinion was 
based on a review of the veteran's service records.  Dr. 
Torres statements were not supported by the facts of record.  
There was no treatment for psychiatric problems in service.  
Further, Dr. Torres stated that schizophrenia began when he 
entered the Navy; however, the record clearly showed that the 
veteran was treated, hospitalized, and diagnosed with 
schizophrenia prior to entering into service. 

In contrast, VA examination report in July 2007 was based 
upon a review of the record, including the service records.  
The examiner provided a rationale for his opinion which was 
supported by the record.  The record showed a pre-existing 
psychiatric disability and no psychiatric treatment in 
service.  The record supported the examiner's conclusion of 
no demonstrated worsening of the underlying condition during 
service.  

Based upon the above, the Board finds the veteran's 
psychiatric disability, including schizophrenia was exhibited 
and treated in the years prior to the veteran's service entry 
and the credible and probative evidence of record shows that 
psychiatric disability including schizophrenia did not 
undergo an increase in severity during service.  There is no 
competent medical evidence from the service medical records 
that his underlying psychiatric condition worsened in 
service.  The record shows that veteran was discharged based 
upon performance of duties.  There is clearly no evidence 
showing a worsening of these symptoms during service.  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346- 47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  A "lasting worsening of the condition" is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  In 
this case, there is no medical treatment in service and 
therefore, no demonstration of a "lasting worsening of the 
condition."  Id.  

Based upon the lack of in service clinical findings of 
treatment and the etiological opinion from the VA examination 
report in July 2007, there is clear and unmistakable evidence 
that the disability was not aggravated in service.  
38 U.S.C.A. § 1111.  While the December 1997 medical 
statement from Dr. Torres indicated aggravation in service, 
this opinion is without rationale and unsupported by the 
evidence of record.  Thus, the evidence clearly and 
unmistakably shows that there was no permanent aggravation in 
service of any pre-existing disability.

The Board finds that the presumption of soundness in this 
case has been rebutted by clear and unmistakable evidence 
that the veteran's psychiatric disability, including 
schizophrenia existed prior to service and was not aggravated 
therein.  See 38 U.S.C.A. § 1111; Wagner, supra; VAOPGCPREC 
3-2003.  The Board finds that any post-service psychiatric 
disability is not related to any incident from the veteran's 
service.  The veteran's statement that he believes his 
schizophrenia was aggravated in service is not supported in 
the record.  The veteran testified that he did not receive 
treatment for any psychiatric problems in service and the 
record shows that he was discharged for reasons not related 
to psychiatric disability.  



In sum, the Board concludes that the veteran's psychiatric 
disability, including schizophrenia clearly and unmistakably 
existed prior to service and was not aggravated by service.


ORDER

The appeal is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


